DETAILED ACTION
Remarks
The instant application having Application Number 16/958,670 filed on June 26, 2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 6/26/2020, 12/10/2020, 12/10/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of receiving file, detecting similar file, generating location to store files.   
The limitations of receiving file, detecting similar file, generating location to store files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more memory and processor” language, receiving file, detecting similar file, generating location to store files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more processor” language, receiving file, detecting similar file, generating location to store files” in the context of this claim encompasses the user receiving a file, check/find similar files, select a place to store the file based on the similarities detection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform receiving file, detecting similar file, generating location to store files steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving file, detecting similar file, generating location to store files information based on a determined amount of use) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving file, detecting similar file, generating location to store files steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
With respect to the dependent claims 2-11 and 14-20, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 12, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amore et al. (US Patent Publication No. 2013/0152085 A1, ‘D’Amore’, hereafter).

Regarding claim 1. D’Amore teaches a file storage and deletion method, comprising: 
receiving a file to-be-stored (receives requests to write a specific file in the shared storage capacity, D’Amore [0059-0061] and Fig. 2); 
detecting, in stored storage files, whether there is a storage file that is same as the file to- be-stored (determining a second file identifier and comparing the identifiers, D’Amore [0059-0061] and Fig. 2); and 
if there is the storage file that is same as the file to-be-stored, generating a path pointing to a storage address of the storage file same as the file to-be-stored, and storing the path generated as the file to-be-stored (if identical, creating a pointer (i.e., path) to the first store file, D’Amore [0059-0061] and Fig. 2).
Regarding claim 5. D’Amore teaches, wherein: generating the path pointing to the storage address of the storage file same as the file to- be-stored comprises: generating a soft link or a shortcut of the file to-be-stored; and linking the soft link or the shortcut generated to the storage address of the storage file same as the file to-be-stored, and storing the path generated as the file to-be-stored comprises: storing the soft link or shortcut of the file to-be-stored (D’Amore [0060]).
Regarding claim 6. D’Amore teaches, further comprising: when there is no storage file same as the file to-be-stored, storing the file to-be-stored, and generating a location file of the file to-be-stored, wherein the location file includes a message digest of the file to-be-stored and a path pointing to a storage address of the file to-be- stored; or after storing the path generated as the file to-be-stored, generating a location file of the file to-be-stored, wherein the location file includes a message digest of the file to-be-stored and a file name of the storage file same as the file to-be-stored (D’Amore [0059-0061] and Fig. 2).
Regarding claim 7. D’Amore teaches, further comprising:  a file deletion method, comprising: receiving a file deletion instruction; and if the file to-be-deleted is a file stored in a form of a path, deleting the path stored ()D’Amore [0027-0030].
Regarding claim 12. D’Amore teaches a server, comprising: least one processor; and a memory communicably coupled to the at least one processor, wherein: the memory stores instructions executable by the at least one processor, and when the instructions are executed (the client processing device is connected to the server processing device via a network and is operable to request the virtual desktop from the virtual desktop environment via said network, D’Amore [0046], The thin client 123 runs a virtual desktop through its connection to the server, D’Amore [0056-0058]), the at least one processor is configured for: 
although claim 12 directed to a server, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the server recited in claim 12. Therefore; claim 12 is rejected for at least the same reason as claim 1 above.
Regarding claim 13. D’Amore teaches a non-transitory computer readable storage medium, stored with a computer program, wherein, when the computer program is executed ("computer-readable storage medium," as used herein encompasses any tangible storage medium which may store instructions which are executable by a processor of a computing device, D’Amore [0007-0008].  A computer-readable non-transitory storage medium comprising computer-readable instructions which, when executed by a processor, cause the processor to perform the method steps of anyone of the above embodiments, D’Amore [0037]),  a processor is configured for: 
although claim 13 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 13. Therefore; claim 13 is rejected for at least the same reason as claim 1 above.
Regarding claim 17, the method steps of claim 5 substantially encompass the server recited in claim 17.  Therefore, claim 17 are rejected for at least the same reason as claim 5 above.
Regarding claim 18, the method steps of claim 7 substantially encompass the medium recited in claim 18.  Therefore, claim 18 are rejected for at least the same reason as claim 7 above.

Allowable Subject Matter
Claims 2+4, 8, 14+16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 3, 9-11, 15 and 20  those claims would be allowable by the virtue of their dependency on objected claims 2, 8, 14 and 19 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.
Examiner encourage a phone call, if there is any question or concern about the allowable subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168